Beck, J.,
concurring.
I concur in the conclusion reached in the foregoing opinion, affirming the judgment of the District Court. My views and the arguments upon which they are based, differ in many respects from those expressed by the Chief Justice. They are fully presented in my opinion in The City of Dubuque v. The Ill. Cen. R. R. Co. To that I refer for a full discussion of the doctrines which, I conceive, control this cause.
Beck and Day, JJ., hold that the railroad company is subject to be taxed within the City of Davenport, for city purposes, upon all its rolling stock used upon the line of its road across the State. Miller, Ch. J. and Cole, J. concur in holding a contrary view, deeming the question to have been decided in The City of Davenport v. The M. <& M. It. R. Go. 16 Iowa, 348, • and The Dubuque &• 8. C. R. R. Co. v. The City of Dubuque, 17 Iowa, 120. In other respects the cases are alike.